It seems to me clear that the restriction "one residence only shall be built on the above described tract of land and said residence shall not be nearer to Shawnee Avenue than twenty (20) feet" is a restriction on the number of houses to be built on the tract, and not on the occupancy of the house when built other than that it be for residential purposes. The word "residence" in the "phrase "one residence only shall be built" refers obviously to the building or structure, as is shown further by the provision that "said residence shall not be nearer to Shawnee Avenue than twenty (20) feet." That "one residence only shall be built" means that two or more residences — houses — dwellings — shall not be built. Even if the wording of the restriction be deemed ambiguous, the rule — which the majority opinion admits, but to which, it seems to me, it gives merely lip service — is that all limitations on the free use of property are to be construed strictly. I therefore dissent, and would affirm the decree. *Page 91